DETAILED ACTION
	Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of species (a), upper respiratory tract illness (claims 3, 5 and 7) in the reply filed on November 4, 2020 is acknowledged.
Claims 4, 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 4, 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7 and 10-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ebel et al., (WO 2009/100331; see PTO-892) ("Ebel"), in view of Van Benten et al., (Allergy, 2001; see PTO-892) (“Van Benten"), Isolauri (WO 2008/122892; see PTO-892) (“Isolauri”) and Smith et al., (US 2009/0253790; see PTO-892) (“Smith”).
Ebel is directed to methods for treating respiratory conditions (page 4, first paragraph) or reducing the risk of, preventing mitigating, inhibiting or ameliorating the respiratory tract illness (page 5, third and fifth full paragraphs: i.e., interpreted as prophylaxis), wherein the respiratory conditions include upper respiratory illnesses such as rhinitis, sinusitis (page 5, third paragraph), nasal congestion, sneezing, cough, sore throat and runny nose (page 6, second paragraph) that are associated with a cold or influenza (page 6, second and third paragraphs).  
Regarding claims 1 and 2, Ebel teaches administering a therapeutic probiotic composition to humans (page 5, second full paragraph) that treats or reduces the risk of acquiring the upper respiratory illness (page 8 paragraphs 4-6), wherein the probiotic is Bifidobacterium (page 9, first paragraph), specifically Bifidobacterium lactis LAFTI® 94 (i.e. CBS 118529) (page 10, last paragraph).  Ebel’s Examples 4-6 exemplify the therapeutic compositions formulated as capsules, freeze-dried powders or powder filled pouches, wherein Bifidobacterium lactis is the only probiotic bacterium in the composition.
Thus, Ebel has established it was well known in the art that compositions comprising Bifidobacterium lactis as the only probiotic bacterium could be administered to humans for treating or prophylaxis of upper respiratory illnesses such as rhinitis, sinusitis, nasal congestion, sneezing, cough, sore throat and runny nose that result from a cold or influenza, for example. Thus, Ebel’s method reads on a method of treating or prophylaxis of a respiratory tract illness in a human, wherein the method administers to the human a composition comprising Bifidobacterium lactis, and the Bifidobacterium lactis is the only probiotic bacterium in the composition.
As to the limitation that the Bifidobacterium lactis is the strain indicated as Bl-04, it is noted that although Ebel exemplifies using a probiotic of the same genus and species as that instantly claimed, i.e. Bifidobacterium lactis, Ebel does not further teach whether or not the disclosed Bifidobacterium lactis LAFTI® 94 is the same as Bifidobacterium lactis Bl-04, as recited in the instant claims. 	
However, Van Benten teaches that a variety of viruses cause common cold symptoms (Introduction, left column, 2nd paragraph, page 949) and during the acute phase of the common cold infection (in non-allergic patients) there is a significant increase in the number of eosinophils (i.e. eosinophilia) (Eosinophils, mast cells and eotaxin- and RANTES positive cells, 1st paragraph, page 952).
Isolauri is directed to a method for reducing nasal and respiratory eosinophilia associated with allergic rhinitis (Abstract; page 10, paragraphs [52]-[53] and [64]) and teaches administration of the probiotic composition comprising Bifidobacterium lactis Bl-04 and Lactobacillus acidophilus NCFM™ was effective at preventing infiltration, i.e. increase of eosinophils into the nasal mucosa, thus reducing nasal symptoms associated with nasal inflammation, i.e. rhinitis (CONCLUSION, page 3261; DISCUSSION, left column, first paragraph, page 3267).  
Smith is directed to the preparation of beneficial probiotic compositions (paragraph [0003]).  Smith specifically teaches it is well-known that foods containing probiotics have been shown to have beneficial health effects including decreasing the incidence of respiratory tract infections (paragraph [0004]). Thus, there is a need for dairy products capable of providing beneficial probiotic cultures (paragraph [0008]).  Smith specifically exemplifies a composition comprising B. lactis (Bl-04) as the only probiotic bacterium in the composition.
Therefore, given that Ebel is directed to administering a therapeutic probiotic composition to humans for treating or reducing the risk of acquiring the upper respiratory illness, wherein the probiotic is specifically Bifidobacterium lactis, and knowing the following:
i)  that common cold infection increases the number of eosinophils (which contribute to inflammation symptoms), as taught by Van Benten;
ii) administering a probiotic composition comprising B. lactis strain Bl-04 is effective at reducing nasal inflammation symptoms by reducing the eosinophil infiltration/increase, as taught by Isolauri; and
iii) it is well-known that foods containing probiotics have been shown to have beneficial health effects including decreasing the incidence of respiratory tract infections, and these compositions can comprise B. lactis (Bl-04) as the only probiotic bacterium in the composition, as taught by Smith, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to substitute B. lactis strain Bl-04, as taught by Isolauri and Smith, as the B. lactis strain in the method of Ebel for the predictable result of successfully reducing nasal inflammation symptoms by reducing the eosinophil infiltration/increase, as well as decreasing the incidence of respiratory tract infections, thus meeting the limitation of claims 1 and 2.  
The person of ordinary skill in the art would have been motivated to use B. lactis strain Bl-04, as taught by Isolauri and Smith, for the predictable result of providing a probiotic that reduces nasal inflammation by reducing the number of eosinophils and at the same time reduce the incidence of respiratory infections 
The skilled artisan would have had a reasonable expectation of success in substituting the B. lactis strain Bl-04,, for the B. lactis of Ebel because Isolauri has shown that B. lactis strain Bl-04 is effective at reducing nasal inflammation symptoms by reducing the eosinophil infiltration/increase and Smith has shown that the that foods containing probiotics have been shown to have beneficial health effects including decreasing the incidence of respiratory tract infections, and these compositions can comprise B. lactis (Bl-04) as the only probiotic bacterium in the composition.
Therefore, substitution of the B. lactis strain Bl-04 as taught by Isolauri and Smith, in the treatment composition of Ebel would have been expected to yield the predictable result of treating the upper respiratory inflammation. Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.
Regarding claims 3, 5 and 7, as set forth above, Ebel teaches treating upper respiratory illnesses such as rhinitis, sinusitis (page 5, third paragraph), nasal congestion, sneezing, cough, sore throat and runny nose (page 6, second paragraph) that are associated with a cold or influenza (page 6, second and third paragraphs), thus meeting the limitations of claims 3, 5 and 7. 
Regarding claim 6, as set forth above, Ebel explicitly teaches prophylactic treatment for respiratory tract illness. Ebel teaches administration of the therapeutic probiotic can be daily, including multiple times per day (page 48, third paragraph) which encompasses for more than 7 days as recited in claim 6.  As to the limitation “wherein the human has displayed symptoms of the respiratory tract illness for more than 7 days”, in view of Ebel’s teaching of prophylactic treatment on a daily basis, it would have been within the purview of one of ordinary skill in the art at the time of the invention to administer the treatment when the human has displayed symptoms of the respiratory tract illness for more than 7 days.  One of ordinary skill in the art would continue prophylactic treatment based on observed symptoms of the patient for the instantly claimed time period.
  Applicant is reminded that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).  
Regarding claims 10-12, and the limitations directed to increasing granulocyte phagocytic activity and/or monocyte phagocytic activity in the subject, this limitation is directed to an intended result. It is noted that a whereby/wherein clause in a method claim “is not given weight when it simply expresses the intended result of a process step positively recited” (MPEP 2111.04).   
As discussed above, the combined references teach the same method step of administering a composition comprising Bifidobacterium lactis Bl-04, as disclosed in the instant specification, thus the method disclosed by the combined references would necessarily result in the increasing granulocyte phagocytic activity and/or monocyte phagocytic activity in the subject.
Regarding claim 13, Ebel teaches the method encompasses reducing the risk of acquiring upper respiratory illnesses (page 5, third and fifth paragraphs), which reads on prophylaxis, thus meeting the limitation of claim 13. 
Regarding claim 14, Ebel teaches administration of at least about 1 x 104 to at least about 5 x 1010 cells per day (claimed range overlaps the prior art range) of the probiotic strain of bacteria, which can be administered in a single dose or a plurality of doses (page 49, fifth paragraph to page 50, first paragraph).   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 15, Ebel teaches treating humans between the ages of 2 and 18 (claimed range overlaps the prior art range) (page 49, fourth paragraph). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 16, as to the limitation "wherein the human is a healthy, physically active adult", it is noted as set forth immediately above regarding claim 15, Ebel renders obvious treating a human subject that is 18 years of age, i.e. an adult.
Ebel does not comment on whether or not the adults are suffering from a specific unhealthy condition, thus the patient population of Ebel are considered healthy, physically active adults, absent evidence to the contrary.  Moreover, it is noted that Ebel teaches the treatment is for reducing the risk of acquiring the respiratory illnesses, thus it is considered this patient population is likewise healthy, absent evidence to the contrary.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include treating healthy, physically active adults with a reasonable expectation of success.  Thus, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
Regarding claim 17, Ebel teaches formulating the therapeutic probiotic composition as capsules or freeze-dried powders which reads on “the composition is formulated as a medicament”, thus meeting the limitation of claim 17.
Regarding claims 18 and 19, Ebel teaches the composition may be orally administered in any convenient form including powders which are suitable for admixture with milk, juice, hot and/or cold beverage, hot chocolate, cold cereal, hot cereal, yogurt, ice cream or the like thus serving as food or the compositions may be used as a supplement to ordinary diet (e.g., a dietary supplement) (page 48, second and third paragraphs), thus meeting the limitations of claims 18 and 19.
Regarding claim 20, as set forth above regarding claims 1, 2 and 16, the combined prior art renders obvious the method of claim 1 wherein the method is a method of prophylaxis of a respiratory tract illness; the method comprises administering to the human a composition comprising Bifidobacterium lactis Bl-04 as the only probiotic bacterium in the composition and the human is a healthy, physically active adult, thus meeting the limitations of claim 20.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ebel, in view of Van Benten, Isolauri and Smith, as set forth above, and further in view of Hellgren et al., (Allergy, 2010; see PTO-892) ("Hellgren").
The following is an alternative rejection to claim 6.
The teachings of Ebel, in view of Van Benten, Isolauri and Smith are set forth above.
Regarding claim 6, as to the limitation "wherein the human has displayed symptoms of the respiratory tract illness for greater than seven days", although Ebel explicitly teaches the method prevents, mitigates, inhibits or ameliorates the respiratory tract illness (page 5, last paragraph) and Ebel teaches administration of the therapeutic probiotic can be daily, including multiple times per day (page 48, third paragraph), and that one of ordinary skill in the art would continue prophylactic treatment based on observed symptoms of the patient for the instantly claimed time period, if it is determined the cited prior art does not specifically teach the “human has displayed symptoms of the respiratory tract illness for greater than seven days",   it is noted that, given that Ebel, in view of Van Benten, Isolauri and Smith, teaches the common cold infection causes inflammation of the mucosa in the nasal cavity and pharynx, and the administration of the probiotic treatment alleviates the nasal symptoms, it would be obvious to provide the treatment to subjects having symptoms for greater than seven days since Hellgren teaches that the common cold imposes an economic burden on society because of absence from work and reduced working capacity.  The mean productivity loss in Sweden was estimated at 5.1 days which was equivalent to € 653 per worker (i.e. € 130 per day) (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide treatment to the human who has displayed symptoms of the respiratory tract illness for more than 7 days.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to include treatment to the human who has displayed symptoms of the respiratory tract illness for more than 7 days for the predictable result of successfully reducing the economic burden on society because of absence from work and reduced working capacity, thus meeting the limitation of claim 6.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Hellgren because each of these teachings are directed at the effects of respiratory tract illnesses associated with the common cold.	
Since Hellgren has shown that the duration of the common cold imposes an economic burden on society because of lost wages due to absence from work and reduced working capacity, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633